Kellogg, J. (dissenting):
Cornell University became an instrument. for the State to carry on the experiment in forestry which the State undertook *279for the benefit and education of its people. The method of conducting the forestry operations was committed substantially to the judgment and discretion of the university, which might be controlled from time to time by the appropriations and the terms upon which they were made. Both the State and the university incurred certain obligations to the extent at least that for the time stated the title to the property must remain in the university .and whatever experiments in forestry were to be conducted thereon must be by the university.
The cooperage company knew, or is chargeable with knowledge, of the relations existing between the State and the university, and its contract is subject substantially to the terms under which the university holds the lands. The company could get no deliveries under its contract except such as the university might be able to make considering the true relations between it and the State. When we read the contract in the light of the surrounding circumstances and put into it the conditions necessarily implied, it cannot be said that it was unauthorized or that it is so absolutely opposed to the well-known methods of forestry that it is illegal. The evidence fairly shows that the general scheme of it was submitted to the Legislature, which knew that the contract was to be made with the cooperage company, which on the faith of it was to expend large sums of money in erecting mills for sawing and using the timber and wood cut upon the lands and that it was to continue during the terms of the grant and contemplated the removal of all the timber from the land within that time. Neither the cooperage company nor the State, under all the circumstances, can claim that in making the contract Cornell University acted beyond its authority and without the consent of the State. It was optional with the. State from year to year to make such appropriation as it. deemed necessary and proper for the experiments in forestry, and without the appropriations, unless the proceeds from the timber which were substantially appropriated by the State for that purpose were sufficient, active operations upon the land must cease temporarily, as it was not expected that the university was to use its own funds to carry on the experiment. The company knew that the ability of the'university tó cut timber depended. entirely upon *280the appropriation from the State and upon the profits which the university might realize by delivering to it the timber and the wood under the contract. If its contract with the university was too favorable to it and-to the disadvantage of the university so that with the increasing price of labor, supplies and timber values the -university was delivering timber and wood at a loss, then it knew that the very terms of its contract might tend to deprive the university of one of the two only possible sources from which it could obtain the means of carrying on the work, Perhaps the low price at which it was to receive the timber and wood from the university is one of the principal causes which rendered it impossible for the university to continue to supply them. The university has not violated its contract with the State or the -company.
The legislation which resulted in the agreement with the university indicates the fixed public policy of the State that these lands for thirty years shall not become a part of the forest preserve but shall be used solely for forestry purposes. The mere fact that for a time appropriations have not been made for carrying on the experiments upon this land does not indicate a change of the public policy of the State. Each Legislature must determine what appropriation shall be made for the year, and various circumstances may fender it expedient for a year or for several years • to omit an appropriation for this purpose. But an omission for one or several years does not establish a changed public policy and does not show that the experiment has been abandoned or that other Legislatures will fail to make an appropriation. The Attorney-General, acting alone, cannot upset a fixed public policy of the State. He cannot turn land into the forest preserve which the Legislature has said shall not be a part of the forest preserve. The State has so placed, these lands that they cannot become a part of the forest preserve during the thirty years without the act of the Legislature, the university and the cooperage company, or without the act of the Legislature and- proof, that the university has violated its agreement with the State and thereby forfeited its interest in the lands.
It is true that the university has not appealed. Evidently its relations with the State are such that an appeal was deemed *281inadvisable. Whatever interest the cooperage company has in the premises is derived from the university, and if this judgment requiring a conveyance to the State stands, the company loses all further interest in the timber and wood which maybe cut from the land, and it may be questionable at least whether its min and improvements are not entirely lost to it. It is, therefore, in a position to claim that such judgment is erroneous and to ask its reversal. I favor a modification of the judgment by striking therefrom the requirement that Cornell University convey the lands to the State and by qualifying the injunction clauses so that they shall read until the Legislature shall make further appropriations therefor, and as so modified the judgment should be affirmed.
Judgment affirmed, with costs.